Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 24-27, 30-32, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer et al. (US 2003/0230443 A1).
Regarding claim 19, Cramer et al. discloses an axle drive unit for an electrically-drivable motor vehicle that has a drive axle (Para. 0217), the axle drive unit comprising: an electric motor (electric motors X214) for generating a drive torque; a gearing for transmitting the drive torque to the drive axle (reduction gear disclosed in Para. 0174), wherein the electric motor and the gearing form a structural unit (frame X104; Fig. 4E); a power electronics unit (controller X212; Para. 0193) integrated into the structural unit (Figs. 4D, 4E); and an electromechanical service brake system integrated into the structural unit (braking system X202), wherein the electromechanical service brake system is configured as an inboard service brake system for transmitting a braking force to the drive axle (Paras. 0200-0203).  

(frame X104 is the housing; Fig. 4E).  

Regarding claim 21, Cramer et al. discloses the axle drive unit of claim 19,  wherein the electromechanical service brake system comprises a service brake with a mechanical braking element (disc brakes; see brake components discussed in Paras. 0201-0204) for transmitting the braking force and an electrically actuatable actuator for the mechanical braking element (actuated calipers X224).  

Regarding claim 24, Cramer et al. discloses the axle drive unit of claim 19, wherein the power electronics unit (controller X212) is configured to control the electric motor (electric motors X214) and the electromechanical service brake system (Para. 0193).  

Regarding claim 25, Cramer et al. discloses the axle drive unit of claim 24 wherein the power electronics unit (controller X212) comprises at least one of a high-voltage/low-voltage DC/DC converter (Fig. D1) or two separate 12V connections for a low-voltage energy supply of the electromechanical service brake system.  

Regarding claim 26, Cramer et al. discloses the axle drive unit of claim 19 wherein the structural unit comprises electrical connections for at least two low-voltage (Fig. D1).  

Regarding claim 27, Cramer et al. discloses the axle drive unit of claim 19, wherein the electromechanical service brake system and the electric motor are activatable selectively or simultaneously to decelerate the electrically-drivable motor vehicle (Paras. 0188-0190, 0193, 201).  

Regarding claim 30, Cramer et al. discloses the axle drive unit of claim 19, wherein the electromechanical service brake system is disposed at an output of the gearing (Paras. 0174-0175).  

Regarding claim 31, Cramer et al. discloses the axle drive unit of claim 19, wherein the electromechanical service brake system (braking system X234) comprises two service brakes that are configured to transmit wheel-specific braking torques to the drive axle (Paras. 0203-0207).  

Regarding claim 32, Cramer et al. discloses the axle drive unit of claim 31, wherein the two service brakes (calipers X224) are disposed in a longitudinal direction of the drive axle on both sides of the structural unit.  

Regarding claim 35, Cramer et al. discloses a drive axle for a motor vehicle having an axle drive unit comprising an electric motor (electric motors X214) for (reduction gear disclosed in Para. 0174), wherein the electric motor and the gearing form a structural unit (frame X104; Fig. 4E); a power electronics unit (controller X212; Para. 0193) integrated into the structural unit (Figs. 4D, 4E); and an electromechanical service brake system (braking system X202) integrated into the structural unit, wherein the electromechanical service brake system is configured as an inboard service brake system for transmitting a braking force to the drive axle (Paras. 0200-0203).  

Regarding claim 36, Cramer et al. discloses a motor vehicle having an axle drive unit comprising an electric motor (electric motors X214) for generating a drive torque; a gearing for transmitting the drive torque to the drive axle (reduction gear disclosed in Para. 0174), wherein the electric motor and the gearing form a structural unit (frame X104; Fig. 4E); a power electronics unit (controller X212; Para. 0193) integrated into the structural unit (Figs. 4D, 4E); and an electromechanical service brake system (braking system X202) integrated into the structural unit, wherein the electromechanical service brake system is configured as an inboard service brake system for transmitting a braking force to the drive axle (Paras. 0200-0203).  

Claims 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuermann et al. (DE 102012025371 A1).
Regarding claim 19, Schuermann et al. discloses an axle drive unit (Fig. 4) for an electrically-drivable motor vehicle that has a drive axle (shafts 22), the axle drive unit comprising: an electric motor (electric motor 10) for generating a drive torque; a (gear 16) for transmitting the drive torque to the drive axle, wherein the electric motor and the gearing form a structural unit (Fig. 1); a power electronics unit (power electronics 20) integrated into the structural unit (Fig. 2); and an electromechanical service brake system integrated into the structural unit (bearings 14; Para. 0018, 0034; Fig. 3, 4), wherein the electromechanical service brake system is configured as an inboard service brake system for transmitting a braking force to the drive axle (Para. 0038).  

Regarding claim 22, Schuermann et al. discloses the axle drive unit of claim 19, wherein the electric motor and the electromechanical service brake system are liquid-cooled, wherein a common housing of the structural unit comprises a device for supplying cooling liquid to the electric motor and to the electromechanical service brake system (Para. 0020).  

Regarding claim 23, Schuermann et al. discloses the axle drive unit of claim 22, wherein the common housing comprises a connection that connects the device for supplying cooling liquid to a cooling liquid circuit (Para. 0020).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schuermann et al.
Regarding claim 28, Schuermann et al. discloses the axle drive unit of claim 19.
Schuermann et al. differs from the invention as claimed because Schuermann et al. does not disclose wherein the electromechanical service brake system is encapsulated in a common housing of the structural unit.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have located the service brake totally within the common housing of the structural unit in order to fully protect the brake from possible damage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. in view of Seaberg (WO 2013/106049 A1).
Regarding claim 33, Cramer et al. discloses the axle drive unit of claim 19.  Cramer et al. differs from the invention as claimed because Cramer et al. does not disclose wherein the electromechanical service brake system is configured as at least one of a parking brake or an emergency brake.  Seaberg, however, teaches an electromechanical emergency service brake (Para. 0050).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have an utilized an emergency service brake as taught by Seaberg in the system of Cramer et al. to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so results in a 

Regarding claim 34, Cramer et al. discloses the axle drive unit of claim 19.
Cramer et al. differs from the invention as claimed because Cramer et al. does not disclose wherein the structural unit comprises a central motor (motor 7) with gearing and a corresponding differential, wherein the electromechanical service brake system comprises wheel-specific inboard brakes for torque vectoring (Para. 0050).  
Seaberg, however, teaches wherein the structural unit comprises a central motor (motor 7) with gearing and a corresponding differential, wherein the electromechanical service brake system comprises wheel-specific inboard brakes for torque vectoring (Para. 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a structural unit as claimed.  A person of ordinary skill in the art would have been motivated to combine Seaberg’s structural unit with the apparatus of Cramer et al., at least because doing so results in a system that allows maximizing the efficiency of the device (ie. Torque vectoring).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618